Hammond, J.
Upon the evidence including the admission made at the trial by the defendant through his counsel, the jury might have found that the season for the furnishing of gas by the plaintiff to the summer resort where the defendant’s houses were situated did not exceed four months in a year; that during the season of 1908 the plaintiff’s meters for the use of which this action was brought were in the defendant’s houses at his request or desire; that before the beginning of the year 1908 the defendant duly received a notice from the plaintiff to the effect that the latter would enforce the law allowing it as a gas company “ to get $7 from each consumer as a minimum and that if that amount was not paid his meters would be removed and the supply of gas stopped; ” that under the circumstances *500the defendant never expected to have the gas turned on except at the usual annual season of four months, and that he never requested to have it turned on at any other time; that he made no reply to such communication nor asked the plaintiff to take out the meters, but actively used them in procuring gas for his use during the whole season of 1908 without making any protest whatever. As a natural inference from these findings they might further find that the defendant assented to the terms of the notice and that the meters were used by him in compliance therewith ; that these terms entered into the contract between him and the plaintiff; and that in accordance with the contract as thus established there were due to the plaintiff the sums named in the third and fourth items. This would make out a case for these items which were the only ones on which the jury held the defendant.
There is nothing in R L. c. 58, § 12, upon which the defendant relies, inconsistent with the making of such a contract.

Exceptions overruled.